Citation Nr: 1817908	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for L5-S1 spondylosis, spondylolisthesis, status post spinal fusion (low back disability), prior to March 7, 2016.

2. Entitlement to a rating in excess of 40 percent for L5-S1 spondylosis, spondylolisthesis, status post spinal fusion (low back disability) from March 7, 2016.
 

REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1987 to December 1988. 

This matter originally came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In January 2016, the Board remanded the Veteran's appeal for additional evidentiary development. As a result of development, a March 2016 rating decision increased the Veteran's low back disability to 40 percent, effective March 7, 2016 and also granted service connection for radiculopathy, right lower extremity with a rating of 10 percent effective the same date (which is not for consideration at this time). Therefore, this appeal has resulted in staged ratings and the issues listed above have since been returned to the Board for further consideration. 

The Board observes that a November 2017 rating decision proposed to reduce the rating for the Veteran's low back disability from 40 percent to noncompensable because the Veteran failed to attend a VA examination. The Veteran has since expressed disagreement with the proposed reduction, and submitted medical evidence in January 2018 in support of his current rating. Since that time, it appears that a new VA examination is in the process of being arranged. Therefore, the Board does not have jurisdiction over the proposed rating reduction, and it is referred to the RO for appropriate action. 38 C.F.R. § 19.9(b) (2017).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. From August 19, 2002 to September 23, 2002, the competent and credible evidence demonstrates that the Veteran's low back disability was manifested by slight limitation of motion of the spine, with forward flexion of the thoracolumbar spine to greater than 60 degrees, with a combined range of motion greater than 120 degrees, with no evidence of muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture, or mild intervertebral disc syndrome and/or incapacitating episodes having a total duration of greater than two weeks.

2. From September 23, 2002 to February 12, 2009, the competent and credible evidence demonstrates that the Veteran's low back disability was not manifested by objective evidence of limitation of forward thoracolumbar flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, ankylosis, or incapacitating episodes.

3. From February 12, 2009 to April 1, 2009, a temporary total rating was assigned for the Veteran's low back disability due to convalescence from surgery and this period is not in dispute.

4. From April 1, 2009 to March 7, 2016 the competent and credible evidence demonstrates that the Veteran's low back disability was not manifested by objective evidence of limitation of forward thoracolumbar flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, ankylosis, or incapacitating episodes.

5. For the period after March 7, 2016, the competent and credible evidence demonstrates that the Veteran's low back disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for the Veteran's low back disability have not been met prior to March 7, 2016. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, and 5295 (prior to September 23, 2002), 5235-5243 (2017).

2. For the period after March 7, 2016, the criteria for a rating in excess of 40 percent for the Veteran's low back disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.46, 4.71a, Diagnostic Codes, 5235-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's January 2016 remand, the AOJ obtained outstanding records and provided the Veteran with appropriate VA examinations which were responsive to the questions asked of the examiner. The AOJ then issued a supplemental statement of the case in March 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Spondylosis, spondylolisthesis, status post spinal fusion (low back disability)

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups. 38 C.F.R. § 4.14. However, the provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45, should only be considered in conjunction with diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6. It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

The regulations for rating disabilities of the spine were revised during the pendency of the Veteran's appeal, effective September 26, 2003. 68 Fed. Reg. 51454 (Aug. 27, 2003). Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change. Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004). The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change. The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change. VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000). 

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion. 38 C.F.R. § 4.71a , Diagnostic Code 5292 (2002). 
 
Prior to September 26, 2003 degenerative disc disease was rated under Diagnostic Code 5293 for intervertebral disc syndrome. The Rating Schedule, provided for a noncompensable rating for postoperative, cured intervertebral disc syndrome. A 10 percent rating was warranted upon a showing of mild intervertebral disc syndrome, while a 20 percent rating contemplated moderate intervertebral disc syndrome with recurring attacks. A 40 percent rating required severe intervertebral disc syndrome with recurring attacks with intermittent relief. A 60 percent rating, the highest rating assignable, for pronounced intervertebral disc syndrome, required persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief. 38 C.F.R. § 4.71 , Diagnostic Code 5293 (effective before September 26, 2003).

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified. These reclassified diagnostic codes include 5239 (spondylolisthesis) under which the Veteran is rated, and 5243 (intervertebral disc syndrome). 68 Fed. Reg. 51454  (Aug. 27, 2003). The code for intervertebral disc syndrome (Diagnostic Code 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Code 5239, 5243. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months. A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months. A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months. A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1). If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation of that segment. Id., Note (2).

Under the current General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

Unfavorable ankylosis of the entire spine (100 percent), unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent), for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent), for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Factual Background

The Board observes that the evidentiary record contain no medical records showing evaluation or treatment referable to a back injury from August 2002 until reports of low back pain and tenderness after motor vehicle accidents in 2005 and July 2006. These records revealed lower back pain and tenderness. Records dated in May 2008 reported a near full range of motion with moderate tenderness at L5-S1. 

As noted above, the Veteran underwent lumbar fusion surgery on February 12, 2009. March 2009 records indicate that the Veteran had no specific complaints other than continued mild to moderate pain but showed improvement from the preoperative condition. It was noted that his incisions were healing well and that he was ambulating with a walker but had good strength in his lower extremities. Follow-up reports from May 2009 noted similar complaints but the Veteran was ambulating without difficulty and strength in the lower extremity was within normal limits.

The Veteran underwent a VA examination in June 2009. The examiner noted the Veteran's history of back problems and recent surgery. The physical examination was abbreviated due to his surgery 4 months earlier and no range of motion or strength testing was done. The clinical impression/assessment from the examiner was spondylolysis L5 with L5-S1 spondylolisthesis. The examiner reported that the incision site was well healed, sensory perception was decreased on the lateral calf, ankle, and foot and that left foot plantar flexion strength was slightly decreased but motor strength was otherwise unremarkable.

Beginning in April 2009, VA treatment records show intermittent complaints and treatment for the Veteran's low back disability and note some limited range of motion but do not provide any specific objective range of motion measurements or other clinical findings.

The Veteran underwent another VA examination in February 2013. The examiner noted that there have been no incapacitating episodes of intervertebral disc syndrome over the past 12 months. The Veteran reported back pain radiating into his lower extremities and leg numbness/tingling. He also reported flare-ups of pain that occur every other day without a known trigger. Range of motion testing was measured as forward flexion to 80 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 25 degrees; right lateral rotation to 15 degrees; and left lateral rotation to 20 degrees. After repetitive movement, range of motion was as follows: forward flexion to 65 degrees; extension to 15 degrees; right lateral flexion to 15 degrees; left lateral flexion to 20 degrees; right lateral rotation to 10 degrees; and left lateral rotation to 20 degrees. The examiner noted there was evidence of painful motion, as well as some excess fatigability and incoordination. There was localized tenderness and guarding or muscle spasm but not severe enough to be responsible for an abnormal spinal contour or abnormal gait. Lower extremity testing revealed slightly reduced strength in his hips but sensory perception was normal throughout the lower extremities; straight leg raise testing was negative, bilaterally. Motor strength at knees, ankles, and great toes was normal, bilaterally. The examiner reported finding no evidence of muscle atrophy. The examiner reported that the Veteran had subjective symptoms of radiculopathy but objective findings were normal. His surgical scars were described as well healed and not tender, painful, unstable, or causing any restricted range of motion. The clinical diagnosis was L5-S1 spondylosis, spondylolisthesis, status post spinal fusion.

The Veteran again underwent a VA examination in October 2014. The Veteran continued to report low back problems. Range of motion testing was measured as forward flexion to 70 degrees, extension to 15 degrees and bilateral flexion and rotation to 25 degrees for each motion. There was no additional functional loss demonstrated upon repetitive movement. There were reports of tenderness in the lower back but no evidence of spasms or guarding to a degree that caused an abnormal spinal contour or abnormal gait. Lower extremity neurological testing revealed normal strength and sensation and the examiner reported there was no clinical evidence to support an assessment of radiculopathy. The examiner noted there is no intervertebral disc syndrome present. 

The Veteran later submitted private evidence from C. Koah, LPC dated April 2015. The report described the Veteran as being "very limited due to back pain and spasms." The report also described the Veteran as having "incapacitating episodes due to his back disability for more than six weeks in the past six months" as well as numb legs with tingling in the Veteran's feet.  

Pursuant to the Board's January 2016 remand, the Veteran received a new VA examination on March 7, 2016. The Veteran provided his medical history and complained of flare-ups, as well as pain and tenderness. Range of motion testing was measured as forward flexion to 30 degrees; extension to 10 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right lateral rotation to 15 degrees; and left lateral rotation to 15 degrees. The examiner also noted that the Veteran suffers from guarding or muscle spasms of the back resulting in an abnormal gait or spinal contour. No ankylosis was reported. The examiner reported that the Veteran has intervertebral disc syndrome and his records show significant reports of pain, but no documented or prescribed bed rest. 

Initial rating in excess of 10 percent for L5-S1 spondylosis, spondylolisthesis, status post spinal fusion (low back disability)

Based on the evidence presented, the Board finds that an initial rating in excess of 10 percent is not warranted. The VA examinations from June 2009, February 2013, October 2014 do not meet the criteria for a 20 percent rating under the new criteria, as forward flexion was to greater than 60 degrees, the combined range of motion was greater than 120 degrees, and muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour was not shown. Moreover, the Veteran has not been shown to suffer from incapacitating episodes due to his intervertebral disc syndrome as defined by VA regulation. Under the old criteria, moderate limitation of motion of the spine was not shown. The Veteran was able to almost flex the spine to full, and was able to find movement in all other planes of motion, to include on repetitive testing.

Moreover, the evidence of record does not demonstrate the presence of moderate, severe, or pronounced intervertebral disc syndrome at any time during this period. Furthermore, the prior VA examinations noted normal neurological symptoms. While the Veteran reported some pain radiating to his lower extremities, such reports do not necessarily equate to neurological involvement, nor is such indicative of moderate, severe, or pronounced intervertebral disc syndrome absent a supporting diagnosis or assessment. In short, there is no objective indication in the VA treatment records prior to March 7, 2016 that the Veteran suffered a recurring attack of intervertebral disc syndrome.

The Board has also considered whether additional evaluations can be assigned for any associated, objective neurologic abnormalities. See 38 C.F.R. § 4.71a, Note (1).  The evidence clearly shows, however, that the Veteran did not report any neurological impairment prior to March 2016. The above described VA examinations show that that the Veteran denied any bladder abnormalities, and motor and reflex testing of the extremities was normal. Again, the VA examinations prior to March 2016 also showed no signs of neurologic impairment.

The Board notes that review of the evidence of record, including the Veteran's own statements, does not support that his lumbar spine disability was characterized by forward flexion of 30 percent or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of at least four weeks duration during any portion of the period on appeal. There is otherwise no additional diagnostic code that could apply to the Veteran's low back disability. See Diagnostic Codes 5235-5243.

The Board has considered the lay statements regarding the extent of the Veteran's back pain and finds them to be probative. However, the objective findings of the medical professionals as to his ranges of motion are more probative in assigning ratings under the Schedule.

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for L5-S1 spondylosis, spondylolisthesis, status post spinal fusion (low back disability), prior to March 7, 2016. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher evaluation, that doctrine is not applicable. See 38 U.S.C. § 5107(b).


Rating in excess of 40 percent for L5-S1 spondylosis, spondylolisthesis, status post spinal fusion (low back disability) from March 7, 2016.

Based on the evidence presented, the Board finds that entitlement to a rating in excess of 40 percent from March 7, 2016 is not warranted. Importantly, the evidence of record is devoid of a showing of unfavorable ankylosis of the entire thoracolumbar spine to warrant a higher rating. For definitional purposes, ankylosis is a fixation of the joint. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure"). 

Rather, repeated VA medical examinations and voluminous VA and private clinical records consistently establish that the Veteran retains motion in his spine, albeit limited. He has not contended otherwise. By definition, the fact that his spine manifests some range of motion is evidence of the absence of unfavorable ankylosis. Absent a finding of unfavorable ankylosis which has been neither shown nor alleged, the assigned 40 percent rating is the maximum schedular rating available for under the General Rating Formula for Diseases and Injuries of the Spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

In reaching this determination, the Board notes that the General Rating Formula provides that associated objective neurological symptoms are rated separately under an appropriate diagnostic code. As discussed previously, the RO has awarded a separate disability rating for radiculopathy, right lower extremity which has not been associated with the current appeal. The record does not show, nor has the Veteran contended, that he exhibits any other objective neurologic abnormalities associated with his service-connected disability. Indeed, a review of the record on appeal, including multiple VA medical examination reports and voluminous VA and private clinical records, shows that the Veteran has consistently denied symptoms such as bowel or bladder impairment. 

The Board acknowledges the private treatment report C. Koah, LPC and the Veteran's lay statements that he has suffered from frequent incapacitating episodes due to his low back disability. However, there is no objective evidence indicating that the Veteran has been prescribed any period of bed rest for his low back disability, as noted by the March 2016 VA examiner. A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty. Bloom v. West, 12 Vet. App. 185, 187 (1999). Also, a medical opinion is inadequate when unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). Thus, the Board affords the Veteran's statements and C. Koah's report little probative value. 

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 40 percent for L5-S1 spondylosis, spondylolisthesis, status post spinal fusion (low back disability) from March 7, 2016. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher evaluation, that doctrine is not applicable. See 38 U.S.C. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 10 percent for L5-S1 spondylosis, spondylolisthesis, status post spinal fusion (low back disability), prior to March 7, 2016, is denied.

Entitlement to a rating in excess of 40 percent for L5-S1 spondylosis, spondylolisthesis, status post spinal fusion (low back disability) from March 7, 2016 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


